           Case 1:18-cv-06938-ER Document 20 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NAMEL NORRIS,
                                 Plaintiff,

                   – against –
                                                                   ORDER
69 BAMBOO SUSHI INC., a New York                               18 Civ. 6938 (ER)
corporation, d/b/a BAMBOO SUSHI, and
1278-1284 FIRST AVENUE REALTY LLC,
a New York limited liability company,
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed the instant suit on August 1, 2018. Doc. 1. On March 30, 2020, the Court

denied Plaintiff’s request to stay the matter. Doc. 19. Since then, there has been no activity in

this case. Accordingly, the parties are directed to submit a status report by April 29, 2021.

Failure to comply could result in the Court dismissing the case under Federal Rule of Civil

Procedure 41.

         SO ORDERED.

Dated:    April 15, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
